Case 8:18-cv-02295-JVS-ADS Document 49 Filed 09/30/19 Page 1 of 2 Page ID #:256



  1   Joseph S. Davidson, Pro Hac Vice (Ill. Bar No. 6301581)
      SULAIMAN LAW GROUP, LTD.
  2   2500 South Highland Avenue
  3   Suite 200
      Lombard, Illinois 60148
  4   +1 630-581-5450
      jdavidson@sulaimanlaw.com
  5
      Nicholas M. Wajda (Cal. Bar No. 259178 )
  6   WAJDA LAW GROUP, APC
  7   11400 West Olympic Boulevard
      Suite 200M
  8   Los Angeles, California 90064
      +1 310-997-0471
  9   nick@wajdalawgroup.com
 10
      Attorneys for the Plaintiff
 11
                                     UNITED STATES DISTRICT COURT
 12                                 CENTRAL DISTRICT OF CALIFORNIA

 13                                                      Case No. 8:18-cv-02295-JVS-ADS
 14
                                                         NOTICE OF SETTLEMENT
       TIFFANY COLEMAN,
 15

 16                       Plaintiff,

 17            v.

 18    AMERICAN HONDA FINANCE
       CORPORATION,
 19
                          Defendant.
 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                     1
Case 8:18-cv-02295-JVS-ADS Document 49 Filed 09/30/19 Page 2 of 2 Page ID #:257



  1          PLEASE TAKE NOTICE that TIFFANY COLEMAN (the “Plaintiff”) and AMERICAN
  2   HONDA FINANCE CORPORATION (the “Defendant”), hereby notify the Court the parties have
  3
      reached settlement, and are in process of completing the settlement agreement and filing dismissal
  4
      papers. The parties anticipate filing dismissal papers within 30 days.
  5
      DATED: September 30, 2019                                   Respectfully submitted,
  6

  7                                                               TIFFANY COLEMAN

  8                                                               By: /s/ Joseph S. Davidson

  9                                                               Joseph S. Davidson
                                                                  SULAIMAN LAW GROUP, LTD.
 10
                                                                  2500 South Highland Avenue
 11                                                               Suite 200
                                                                  Lombard, Illinois 60148
 12                                                               +1 630-575-8181
                                                                  jdavidson@sulaimanlaw.com
 13
                                                                  AMERICAN HONDA FINANCE
 14
                                                                  CORPORATION
 15
                                                                  /s/ Justin H. Sanders
 16
                                                                  Justin H. Sanders
 17                                                               SANDERS ROBERTS LLP
                                                                  1055 West Seventh Street
 18
                                                                  Suite 3200
 19                                                               Los Angeles, California 90017
                                                                  +1 213-426-5000
 20                                                               jsanders@sandersroberts.com
 21

 22

 23

 24

 25

 26

 27

 28
                                                        2
